Citation Nr: 0118983	
Decision Date: 07/20/01    Archive Date: 07/24/01	

DOCKET NO.  99-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right nephrectomy.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disability, to include pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

3.  Entitlement to service connection for erectile 
dysfunction secondary to a service-connected disability, to 
include entitlement to special monthly compensation for loss 
of use of a creative organ.

4.  Entitlement to an increased rating for postoperative 
residuals of urethral stricture disease, currently evaluated 
as 30 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability due solely to service-connected 
disability.

6.  Entitlement to special monthly compensation in the form 
of aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
March 1952.

This matter arises from a rating decision rendered in July 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, that denied all benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran submitted 
additional evidence directly to the Board.  This evidence was 
not accompanied by a waiver of RO review.  See 38 C.F.R. 
§ 20.1304(c) (2000).  However, because it is duplicative in 
nature, it is not pertinent, per se, and the Board will, 
therefore, consider it without referral to the RO.  

In November 1995, the veteran was denied waiver of recovery 
of an overpayment of improved disability pension benefits in 
the calculated amount of $7,195.  The veteran then submitted 
a notice of disagreement with that denial, and was issued a 
statement of the case accordingly.  His statement of 
September 1999 expresses his continued disagreement with that 
denial.  As such, the Board has jurisdiction over this issue, 
pending the issuance of a statement of the case to the 
appellant regarding the timeliness of his appeal, and receipt 
of his timely appeal in response thereto.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, action 
on that matter is deferred for reasons to be explained in 
greater detail in the remand section of this decision.


FINDINGS OF FACT

1.  The Board denied the veteran service connection for 
postoperative residuals of a right nephrectomy by a decision 
dated in August 1997.  Evidence received since the Board's 
August 1997 denial is comprised of a report of the veteran's 
private VA medical treatment in March 1952 and reports of his 
VA treatment and examination since October 1997.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

2.  The RO denied the veteran service connection for a dental 
disability, to include as the result of VA medical treatment, 
by rating decision dated in August 1996.  Evidence received 
since the RO's August 1996 denial is comprised of reports of 
the veteran's VA medical treatment and examinations since 
October 1997.  This evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The evidence of record does not establish a link between 
the veteran's erectile dysfunction and either his military 
service or a service-connected disability.

4.  The veteran does not have loss of use of a creative organ 
as a result of a service-connected disability.

5.  Postoperative residuals of urethral stricture disease are 
limited to nocturia times two with a history of urinary 
retention requiring intermittent catheterization.

6.  Postoperative recurrent urethral stricture disease is the 
only disability for which service connection has been 
established.

7.  The veteran completed high school, and has additional 
training in furnace and boiler repair and service.

8.  The veteran has experience as a heating and boiler 
repairman and as a caretaker; he last worked in August 1983, 
and is 69 years of age.

9.  The veteran's service-connected postoperative residuals 
of recurrent urethral stricture disease, by itself, does not 
preclude him from obtaining or retaining substantially 
gainful employment.

10.  Postoperative residuals of recurrent urethral stricture 
disease have not rendered the veteran unable to independently 
perform daily functions of self care or to protect himself 
from the hazards and dangers incident to his daily 
environment.

11.  Postoperative residuals of recurrent urethral stricture 
disease do not meet the threshold requirements for 
entitlement to housebound benefits, and he has not been shown 
to be substantially confined to his dwelling and immediate 
premises as a result of this disability.


CONCLUSIONS OF LAW

1.  The Board's August 1997 decision that denied service 
connection for residuals of a right nephrectomy is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  The evidence received since the Board's August 1997 
decision is not new and material, and the claim of 
entitlement to service connection for residuals of a right 
nephrectomy is not reopened.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  The RO's August 1996 decision that denied the veteran 
service connection for a dental disability, to include as the 
result of VA medical treatment, is final.  38 U.S.C.A. 
§ 7105(b).

4.  The evidence received since the RO's August 1996 decision 
is not new and material, and the claim of entitlement to 
service connection for a dental disability is not reopened.  
38 U.S.C.A. §§ 1151, 5108; 38 C.F.R. § 3.156(a); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

5.  Erectile dysfunction, to include loss of use of a 
creative organ, is not proximately due to, or the result of, 
a service-connected disease or injury.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a) (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

6.  Postoperative residuals of recurrent urethral stricture 
disease are not more than 30 percent disabling under 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 
7518 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

7.  The criteria for a total rating based upon individual 
unemployability due solely to service-connected disability 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2000).

8.  Special monthly compensation on account of the need for 
regular aid and attendance or on account of being housebound 
is not warranted.  38 U.S.C.A. § 1114 (West 1991); 38 C.F.R. 
§§ 3.350, 3.352 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As an initial matter, the Board notes that, with respect to 
the issues decided herein, all relevant facts have been 
properly developed, and all relevant evidence necessary for 
an equitable resolution of the issues on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, the reports of VA 
treatment and medical examinations, reports of the veteran's 
private medical treatment, and private statements made by the 
veteran, third parties, and his representative in support of 
his claim.  The Board has not been made aware of the 
existence of any further relevant evidence which is available 
in connection with the issues decided on appeal.  Therefore, 
no further assistance to the veteran regarding the 
development of the evidence is required, notwithstanding that 
the RO denied a number of the service connection claims now 
on appeal as not well grounded.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  New and Material Evidence Regarding Service Connection 
for Residuals of a Right Nephrectomy

The Board denied the veteran service connection for residuals 
of a right nephrectomy in August 1997.  At that time, the 
Board determined that the veteran had a right kidney 
disability that existed prior to military service, and that 
it was not aggravated thereby.  Because the Board previously 
denied the veteran entitlement to service connection for 
residuals of a right nephrectomy in August 1997, the doctrine 
of finality as enunciated in 38 U.S.C.A. § 7104(b) applies.  
As such, the first question to be answered is whether new and 
material evidence has been presented which would justify a 
"reopening" as well as a review of the entire record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative of 
the issue at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  Evidence is probative when it tends to prove, or 
actually proves, an issue.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (citing Black's Law Dictionary at 1203 (6th 
ed. 1990)).  Second, the evidence must be shown to be "new," 
that is, not of record when the last final decision denying 
the claim was made.  See Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The third and final question is whether the 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  Hodge, 155 
F.3d at 1359 (citing 38 U.S.C.A. § 3.156(a)).  This does not 
mean that the evidence warrants a revision of the prior 
determination, but that it is intended to insure the Board 
has all potentially relevant evidence before it.  Id. at 
1363.  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all three tests are satisfied, the claim must be 
reopened.  

The veteran has submitted various evidence since the Board 
entered its August 1997 denial of service connection for 
residuals of a right nephrectomy.  This includes various 
records of the veteran's VA treatment and examinations since 
October 1997.  These records, however, do not indicate that a 
right kidney disorder did not preexist the veteran's short 
period of military service, or that it was aggravated 
thereby.  The veteran also submitted a statement from an 
assistant urology technician who assisted the physicians who 
removed the veteran's right kidney in March 1952.  The 
assistant neurology technician's statement indicates that the 
veteran's right kidney had already begun to decompose and was 
full of infection and in a state of decaying when the 
operative procedure was performed.  This statement also 
indicates that one of the surgeons stated at the time of the 
surgery that several puncture wounds in the veteran's right 
kidney were definitely caused by previous cystoscopic 
examinations that occurred while the veteran was on active 
duty.  The statement also indicates that the surgical team 
concluded that cystoscopic injections had passed through the 
veteran's bladder into the right kidney, thus penetrating the 
right kidney wall and causing it to become nonfunctional.  
Assuming this statement to be completely accurate, it 
nevertheless does not tend to indicate that the veteran 
developed hydronephrosis (the condition that led to removal 
of the right kidney), during military service or that it had 
been aggravated thereby.  In an October 1968 statement, Dr. 
Pierce, the Chief Surgeon during the March 1952 nephrectomy, 
stated that the veteran's hydronephrosis was due to 
conditions which had existed prior to his military service, 
and was neither caused nor aggravated by examinations that 
had been performed on the right kidney while the veteran was 
on active duty.  Instead, Dr. Pierce opined that the 
veteran's right hydronephrosis was apparently caused by an 
obstruction to the ureter, and had been present for an 
undetermined length of time, probably for several years.  As 
such, the statement of the assistant urology technician to 
the effect that various cystoscopic examinations performed 
during the veteran's military service rendered the right 
kidney nonfunctional, even if assumed to be completely 
accurate, does not lead to the conclusion that it was the 
sole cause of the resultant right nephrectomy.  Instead, the 
1968 statement of the chief surgeon to the effect that the 
disability preceded the veteran's military service and was 
not aggravated thereby remains uncontroverted.

Absent evidence that would tend to indicate that a right 
hydronephrosis either was incurred in or aggravated by the 
veteran's active military service, the evidence recently 
submitted is not "new and material" in that it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
As such, it is insufficient to reopen the claim of 
entitlement to service connection for a right nephrectomy.  
See 38 U.S.C.A. § 5108.

III.  New and Material Evidence Regarding Service Connection 
for a Dental Disorder, to Include as the Result of Medical 
Treatment

The RO denied the veteran compensation under the provisions 
of 38 U.S.C.A. § 1151 for alleged improper dental care by 
rating decision dated in August 1996.  The veteran did not 
appeal that decision; as such, it became final.  See 
38 U.S.C.A. § 7105(b).  Therefore, new and material evidence 
must be of record to reopen the veteran's claim in this 
regard.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For the 
sake of brevity, the provisions of Hodge, 155 F.3d. 1356, 
Cox, 5 Vet. App. at 98, Routen, 10 Vet. App. at 186, Struck, 
9 Vet. App. at 151 and Justus, 3 Vet. App. at 510 are 
incorporated herein by reference.  

In addition, when a veteran suffers additional disability as 
the result of VA medical treatment, and such disability is 
not the continuance or natural progress of a preexisting 
disease or injury, compensation shall be payable pursuant to 
the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.358.  
Parenthetically, 38 U.S.C.A. § 1151 was amended to require a 
showing of negligence or fault by VA for recovery for claims 
filed on or after October 1, 1997.  The Board notes that the 
veteran is required to show such fault or negligence in this 
case because his claim was filed subsequent to the foregoing 
date.  In order to meet the threshold requirements of 
38 U.S.C.A. § 1151 as now constituted, there must be prima 
facie evidence of a nexus between a disease or injury 
incurred and VA medical treatment.  See 38 C.F.R. § 3.358(b) 
and (c).

The evidence of record when the RO rendered its August 1996 
decision indicates that the veteran had contacted VA in early 
1991 for treatment regarding dental caries, pyorrhea and 
impacted teeth.  He was told that he was not eligible for 
such care; however, because he was scheduled for a total left 
knee replacement, dental care was also given as an adjunct to 
his knee surgery.  Prior to the extraction of his remaining 
teeth, the veteran signed various informed consent forms 
regarding the removal of his teeth and preparation of his 
gums for the placement of dentures.  The veteran was given 
three sets of dentures, and failed to follow the VA dental 
service's instructions on their use and care.  As a result, 
the dentures did not fit properly. 

In support of his current claim, the veteran has not offered 
any evidence to indicate negligence or fault by VA in the 
preparation of his dentures.  Perhaps more importantly, 
pursuant to the provisions of 38 C.F.R. § 4.150, DC 9913 
(2000) loss of teeth as a result of periodontal disease is 
not considered a disabling condition, and is not compensable 
pursuant to 38 C.F.R. Part 4 (2000).  Given that the veteran 
has not presented evidence of loss of his teeth as the result 
of bone loss through trauma or disease in service, and 
because he has not demonstrated that VA was negligent or at 
fault in removing his teeth and replacing them with dentures, 
the veteran has failed to submit "new and material" evidence 
in support of his claim.  See 38 C.F.R. § 3.156(a).  As such, 
the record as now constituted is insufficient to justify a 
reopening of the claim of entitlement to service connection, 
to include the provisions of 38 U.S.C.A. § 1151, for a dental 
disorder.  See 38 U.S.C.A. § 5108.

IV.  Service Connection for Erectile Dysfunction Secondary to 
a Service-Connected Disability, to Include Entitlement to 
Special Monthly Compensation for Loss of Use of a Creative 
Organ

The veteran claims that he suffers from erectile dysfunction 
as secondary to recurrent urethral strictures.  He further 
claims that this has resulted in loss of use of a creative 
organ, and that he is entitled to special monthly 
compensation accordingly.

The veteran has not claimed, nor does the record otherwise 
indicate, that erectile dysfunction arose during military 
service.  See 38 U.S.C.A. § 1110.  As such, the question for 
Board consideration is whether service connection may be 
granted for the disability claimed because it is proximately 
due to, or the result of, a service-connected disease or 
injury.  See 38 C.F.R. § 3.310(a).  It is within this context 
that the veteran's claim must be evaluated.

The facts are as follows.  In June 1997, the veteran sought 
treatment at a VA medical center, complaining of decreased 
ejaculation.  His erectile functioning and libido were 
intact.  Retrograde ejaculation was diagnosed.  During the 
latter part of 1998, the veteran complained of erectile 
dysfunction.  He indicated that although he was able to 
attain a partial erection, it was insufficient to permit 
sexual intercourse.  Nowhere in the appellate record is there 
any indication of a causal relationship between the veteran's 
claimed erectile dysfunction and his service-connected 
postoperative residuals of recurrent urethral stricture 
disease.  Moreover, there is no evidence that the veteran has 
loss of use of a creative organ.

Absent evidence of a relationship between erectile 
dysfunction and the veteran's service-connected postoperative 
residuals of recurrent urethral stricture disease, there is 
no reasonable basis upon which to predicate a grant of the 
benefit sought.  Moreover, since loss of use of a creative 
organ has not been demonstrated, the claim for special 
monthly compensation based thereon must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

V.  Increased Rating for Postoperative Residuals of Recurrent 
Urethral Stricture Disease

The veteran contends that this disability is more severe than 
currently evaluated.  In this regard, disability evaluations 
are based upon a comparison of current symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
entitlement to service connection has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This is so, despite the 
fact that a given disability must be viewed in relation to 
its history.  See 38 C.F.R. § 4.1 (2000); see also Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  In evaluating 
postoperative residuals of recurrent urethral stricture 
disease, the provisions of 38 C.F.R. § 4.115b, DC 7518 are 
for application.  Therein, stricture of urethra shall be 
rated as voiding dysfunction.  Pursuant to the provisions of 
38 C.F.R. § 4.115a, obstructed voiding with urinary retention 
requiring intermittent or continuous catheterization shall be 
evaluated as 30 percent disabling.  A higher evaluation is 
not warranted unless (1) voiding dysfunction requires the 
wearing of absorbent materials which must be changed 2 to 4 
times a day, or (2) urinary frequency occurs more than once 
per hour during the daytime or 5 or more times per night.

In July 1998, the veteran underwent urethroplasty and 
reconstruction of his urethra; he did well postoperatively.  
In November 1998, he denied any voiding complaints.  During a 
VA medical examination conducted in April 1999 the veteran 
indicated that he had occasional difficulty in passing a 
urethral catheter.  He further indicated that he experienced 
nocturia twice nightly, but otherwise did not complain of 
diurnal voiding frequency or urinary incontinence.

The 30 percent disability evaluation currently assigned for 
postoperative residuals of urethral stricture disease 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  Since the veteran does not 
experience daytime urinary frequency of more than once per 
hour and does not experience urinary incontinence, a higher 
schedular evaluation is not warranted.

VI.  Total Disability Rating Based Upon Individual 
Unemployability

The veteran contends that his service-connected disability 
renders him unemployable.  In order to establish entitlement 
to a total disability rating based upon individual 
unemployability resulting solely from service-connected 
disability, there must be physical and/or psychological 
impairment so severe in nature that it would be impossible 
for the average person to follow a substantially gainful 
occupation.  See  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this 
regard, a total disability rating for compensation purposes 
may be assigned where the schedular rating is less than total 
provided that, if a claimant has one service-connected 
disability, the disability shall be ratable at 60 percent or 
more.  See 38 C.F.R. § 4.16(a).  In the instant case, the 
veteran's service-connected postoperative residuals of 
recurrent urethral stricture disease is his only qualifying 
disability, and this is evaluated as 30 percent disabling.  
Thus, the veteran does not meet the threshold requirements 
for a grant of individual unemployability pursuant to the 
provisions of 38 C.F.R. § 4.16(a).

Notwithstanding this, however, the veteran may be granted a 
total disability rating if the evidence of record 
demonstrates that he is unable to secure or follow a 
substantially gainful occupation as a factual matter because 
of his qualifying disability.  See 38 C.F.R. § 4.16(b).  In 
making such a determination, the veteran's age is not for 
consideration.  See 38 C.F.R. § 4.19.

The facts with regard to the veteran's employability are not 
in dispute.  The veteran last worked in August 1983.  Until 
then, he had been employed as a furnace and boiler repairman, 
and as a live-in care giver.  The veteran completed high 
school, and had additional training repairing and maintaining 
heating equipment and boilers.  However, in September 1983, 
severe limitation of movement of his shoulders, hips, and 
lumbosacral spine was noted during a VA physical examination.  
The veteran also was diagnosed with bilateral carpal tunnel 
syndrome with complaints of numbness of the fingers.  It was 
determined that those disabilities had rendered him 
unemployable.  Since then, the veteran has had a longstanding 
bilateral knee disability.  He first underwent a left total 
knee replacement, and more recently underwent a right total 
knee replacement.  During a VA physical examination conducted 
in April 1999, he was noted to be 5 feet, 11 inches in 
height, and weighed 268 pounds.  The examiner opined that the 
veteran's marked morbid obesity, his bilateral knee 
disability, and his history of recurrent urethral strictures 
necessitating surgery all contributed to his unemployability.  

The foregoing illustrates that the veteran's unemployability 
is not solely the result of his service-connected 
postoperative residuals of recurrent urethral stricture 
disease.  In addition to his various musculoskeletal 
disorders and morbid obesity, it should be noted that the 
veteran is 69 years of age.  Given that the veteran's only 
qualifying disability does not meet the schedular 
requirements for a grant of a total rating based upon 
individual unemployability, and because he has not 
demonstrated as a factual matter that his qualifying 
disability, by itself, has prevented him from seeking and 
retaining gainful employment, an extraschedular evaluation in 
the form of a total disability rating based upon individual 
unemployability is not warranted.

Parenthetically, an extraschedular rating in excess of that 
currently assigned for the veteran's service-connected 
postoperative residuals of recurrent urethral stricture 
disease may be granted if it is demonstrated that this 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2000).  The veteran 
has contended that the disability at issue hinders his 
employment.  However, his contentions are not supported by 
the evidence of record.  Although the disability at issue has 
required periodic hospitalization, no evidence has been 
submitted to indicate that this disability has compromised 
the veteran's ability to work.  The veteran last worked in 
1983, and terminated his employment as the result of multiple 
nonservice-connected disabilities.  Nothing of record prior 
to that time indicated that his service-connected disability 
interfered with his employment.  Moreover, although a VA 
physician has recently indicated that this disability 
contributes to the veteran's inability to work, there is no 
indication that the veteran has attempted to seek or retain 
employment since 1983.  Thus, there is no basis to conclude 
that the disability at issue is more serious than that 
contemplated by the aforementioned schedular provisions.  As 
such, the failure of the RO to submit the case for 
consideration  by the Under Secretary for Benefits of the 
Director, Compensation and Pension Service was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

VII.  Entitlement to Special Monthly Compensation in the Form 
of Aid and Attendance or Housebound Benefits

The veteran contends that his service-connected disability 
renders him so helpless that he requires the aid and 
attendance of another person in order to perform the regular 
activities of daily living.  Alternatively, he contends that 
this service-connected disability effectively renders him 
housebound.  He concludes that the limitations placed upon 
him by his service-connected disability entitle him to 
special monthly compensation. 

Special monthly compensation in the form of aid and 
attendance benefits is payable in those cases where a 
veteran's service-connected disability renders him so 
helpless that he is unable to attend to routine daily 
activities.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. 
§§ 3.350(b)(3), 3.352(a).  Aid and attendance benefits are 
payable for, among other things, blindness in both eyes with 
visual acuity of 5/200 or less (38 C.F.R. § 3.350(b)(2)) or 
because a veteran is permanently bedridden.  Id. at (4).

In determining entitlement to aid and attendance, the 
following will be accorded consideration; whether a claimant 
is able to (1) dress or undress himself, (2) keep himself 
ordinarily clean and presentable, (3) feed himself, (4) 
attend to the wants of nature by himself, or (5) whether he 
requires the assistance of another person to deal with the 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a).  This benefit will also be paid if the 
veteran is "bedridden"; that is, whether, through the 
essential character of his service-connected disability, he 
must remain in bed.  Id.

The record does not indicate that any of the foregoing 
circumstances exists in this case.  As previously noted, the 
veteran's only service-connected disability is postoperative 
residuals of recurrent urethral stricture disease.  This 
disability does not affect the veteran's eyesight or his 
ability to ambulate.  Moreover, it does not affect the 
veteran's ability to shave, bathe, feed, or clothe himself.  
In addition, the veteran is not bedridden as a result of this 
disability.  Nor does it affect his ability to leave his 
house; this disability does not result in incontinence and 
does not require special equipment for maintenance.  Nor has 
it been reported that the veteran is substantially confined 
to his dwelling and immediate premises as a result of his 
service-connected disability.

The foregoing demonstrates that the veteran's service-
connected disability neither renders him housebound nor 
renders him in need of the aid and attendance of another 
person.  As such, special monthly compensation for 
postoperative residuals of recurrent urethral stricture 
disease is not warranted.


ORDER

New and material evidence not having been submitted, service 
connection for residuals of a right nephrectomy is denied.

New and material evidence not having been submitted, 
compensation for a dental disorder is denied.

Service connection for erectile dysfunction secondary to a 
service-connected disability, to include entitlement to 
special monthly compensation for loss of use of a creative 
organ is denied.

An increased rating for postoperative residuals of recurrent 
urethral stricture disease is denied.

A total disability rating based upon individual 
unemployability due solely to service-connected disability is 
denied.

Entitlement to special monthly compensation in the form of 
either aid and attendance or housebound benefits is denied.


REMAND

The appellant applied for waiver of recovery of an 
overpayment of improved disability pension benefits in 
November 1995.  Later that month, he was informed that his 
waiver request had been denied.  He then submitted a notice 
of disagreement with that denial, and was issued a statement 
of the case in March 1996.  The veteran's substantive appeal 
was later received at the RO in September 1999. 

The Board observes that there may be a timeliness issue 
regarding the veteran's perfection of his appeal in this 
case.  In this regard, a proper appeal consists of a timely 
filed notice of disagreement in writing, and after a 
statement of the case has been furnished, submission by the 
claimant of a timely substantive appeal.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (2000).  A substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the initial review and determination being appealed, 
whichever period ends later.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b) (2000).  A timely substantive appeal is 
a prerequisite to the Board's jurisdiction in this matter.  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  The issue of 
the timeliness of the veteran's appeal was considered by the 
agency of original jurisdiction and addressed in its letter 
dated February 24, 1999.  Thus, the veteran's September 1999 
statement is tantamount to a notice of disagreement regarding 
the timeliness of his appeal of this issue.  As such, a 
remand is required to afford the veteran adequate notice and 
opportunity to comment on this jurisdictional question.  See 
Marsh v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 
Vet. App. 384 (1993).

In light of the foregoing, action on the issue of waiver of 
recovery of an overpayment of improved disability pension 
benefits is deferred, and this case is REMANDED to the agency 
of original jurisdiction for action as follows:

1.  The agency of original jurisdiction 
should determine whether a timely 
substantive appeal was received in this 
case.

2.  If it is determined that the veteran 
did not timely appeal the issue of the 
November 1995 denial of waiver of 
recovery of an overpayment of improved 
disability pension benefits, the agency 
of original jurisdiction should then 
furnish the veteran and his 
representative a supplemental statement 
of the case regarding the issue of the 
timeliness of the veteran's appeal, 
setting forth all applicable laws and 
regulations, and furnishing the reasons 
and bases for its decision.  They should 
also be given the appropriate time period 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action 
until so informed.  The purpose of this REMAND is to afford 
the veteran due process of law, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant has 
the right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


Error! Not a valid link



